Name: Commission Regulation (EC) No 3242/93 of 26 November 1993 fixing the import levies on frozen beef and veal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 11 . 93 Official Journal of the European Communities No L 293/ 11 COMMISSION REGULATION (EC) No 3242/93 of 26 November 1993 fixing the import levies on frozen beef and veal that the levies should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) Ho 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 125/93 (2), and . in particular Article 12 (8) thereof, Whereas the import levies on frozen beef and veal were fixed by Commission Regulation (EEC) No 2669/93 (3), as amended by Regulation (EEC) No 2951 /93 (4); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2669/93 to the quota ­ tions and other information known to the Commission HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen beef and veal shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 6 December 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 November 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 148 , 28. 6 . 1968, p. 24. 0 OJ No L 18, 27. 1 . 1993 , p. 1 . (3) OJ No L 245, 1 . 10 . 1993, p. 15. (4) OJ No L 266, 27. 10 . 1993, p . 23 . No L 293/ 12 Official Journal of the European Communities 27. 11 . 93 ANNEX to the Commission Regulation of 26 November 1993 fixing the import levies on frozen beef and veal (') (2) (ECU/ 100 kg) CN code Levy  Net weight  0202 10 00 173,041 (3) 0202 20 10 173,041 (3) 0202 20 30 1 38,432 (3) 0202 20 50 216,301 (3) 0202 20 90 259,561 (3) 0202 30 10 216,301 (3) 0202 30 50 216,301 (3) 0202 30 90 297,630 (3) 0206 29 91 297,630 (') In accordance with amended Regulation (EEC) No 715/90, levies are not applied to products imported directly into the French overseas departments, originating in the African , Caribbean and Pacific States. (2) No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC. (3) Products falling within this code, imported from Poland, the territories of the ex Czech and Slovak Federal Republic or Hungary under the Interim Agreements concluded between those countries and the Community, and in respect of which EUR.l certificates issued in accordance with Commission Regulation (EEC) No 2697/93 have been presented, are subject to the levies set out in the Annex to that Regulation .